NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.

ASSIGNMENT TO TRUSTEE OF OIL AND GAS PRODUCTION

THE STATE OF TEXAS |     | KNOW ALL MEN BY THESE PRESENTS: COUNTY OF HOPKINS |

That ENERGYTEC, INC., a Nevada corporation, acting herein by and through its
proper officer who has heretofore been duly authorized, with its principal
office in Dallas, Texas, and the mailing address for which is 14785 Preston
Road, Suite 550, Dallas, Texas 75254, herein called "Grantor", for good and
valuable consideration paid by the Grantee herein named, and in furtherance of
the provisions of a Deed of Trust which has this day been executed, by these
presents, GRANTS, CONVEYS and TRANSFERS unto REDONIA HARPER, TRUSTEE, and to her
successors and substitutes in trust, for the benefit of Grantor for the specific
purpose of paying the promissory note referenced below, all of Grantor's right,
title and interest in and to the oil, gas and mineral fee and leasehold
interests and estates presently owned, held, or claimed by Grantor, or later
acquired by Grantor, covering the lands and property described and identified in
Exhibit "A" attached hereto and made a part hereof.

When Trustee, or her successors in trust shall have received from the assigned
interest a sufficient sum of money to pay and discharge the promissory note of
in the principal sum of FOUR MILLION AND NO/100 DOLLARS ($4,000,000.00),
together with interest thereon, and in accordance with its terms and effect,
this day executed by Grantor, payable to GLADEWATER NATIONAL BANK, Post Office
Box 1749, Gladewater, Gregg County, Texas 75647-0027, and any additional sums
advanced or due in connection with the making of such loan and such note, and
all renewals and extensions thereof, the said interest above described shall
immediately revert to Grantor, its heirs and assigns. Trustee agrees to execute,
at Grantor's expense, an instrument in recordable form, evidencing the
termination of this production payment when the same has been fully discharged.
Until released, however, any pipeline company or purchaser of production dealing
with Grantor, or any successor in interest, shall be entitled to assume that
this production payment has not been liquidated.



--------------------------------------------------------------------------------



This production payment shall be effective as of 7:00 a.m., February 27, 2006,
and all oil and gas runs after said time shall conform thereto.

The terms hereof shall extend to and be binding upon the parties hereto, their
heirs, legal representatives and assigns.

EXECUTED this 27th day of February, 2006, but effective as of the 27th day of
February, 2006.

ENERGYTEC, INC.

By:   /s/   Don Lambert, President     By: /s/   Dorothea Krempein, Vice
President

THE STATE OF TEXAS | COUNTY OF GREGG |

BEFORE ME, the undersigned authority, on this day personally appeared Don
Lambert, President of ENERGYTEC, INC., a Nevada corporation, and known to me to
be the person whose name is subscribed to the foregoing instrument, and
acknowledged to me that he executed the same for the purposes and considerations
therein expressed, as the act and deed of such corporation, and in the capacity
therein stated.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 27th day of February, 2006.


/s/   Notary Public, State of Texas

THE STATE OF TEXAS | COUNTY OF GREGG |

BEFORE ME, the undersigned authority, on this day personally appeared Dorothea
Krempein, Vice President of ENERGYTEC, INC., a Nevada corporation, and known to
me to be the person whose name is subscribed to the foregoing instrument, and
acknowledged to me that she executed the same for the purposes and
considerations therein expressed, as the act and deed of such corporation, and
in the capacity therein stated.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 27th day of February, 2006.


/s/   Notary Public, State of Texas

AFTER RECORDING RETURN TO:
ROBERT A. SHERMAN
POST OFFICE BOX 351
CARTHAGE, TEXAS 75633

2

--------------------------------------------------------------------------------